PER CURIAM.
We agree with the determination of the Board of Medicine that Dr. Serviansky’s right to a medical license is controlled by section 458.311(2), Florida Statutes (1983),1 which specifically refers to and occupies the field of “graduates of foreign medical schools” like the appellant, rather than section 458.311(4) as he claims. Since Dr. Serviansky admittedly does not qualify under subsection 2, the Board was correct in denying his application.
Affirmed.

. The 1983 statute is applicable because of the date upon which Dr. Serviansky's application was made. It has since been significantly amended. See § 458.311, Fla.Stat. (1987).